Citation Nr: 1828997	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-33 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Crosnicker, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The RO last adjudicated these claims in an August 2014 statement of the case. Since that time, additional statements made by the Veteran have been associated with the claims file.  Although the Veteran did not submit a waiver of RO consideration for this additional evidence, based on the date of receipt of his substantive appeal in September 2014, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.  See § 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not caused by or related to active duty service.

2.  The Veteran's tinnitus was not caused by or related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that his bilateral hearing loss and tinnitus are related to active service.  Specifically, the Veteran contends that his bilateral hearing loss and tinnitus are the result of his service occupation as a truck driver where he was exposed to various explosions.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Regulations further provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including evidence pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on a service connection claim, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Additionally, certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year from separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  


In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385, then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

In this case, the Board determines that service connection is not warranted for bilateral hearing loss or tinnitus.

The Board is willing to accept the Veteran's contentions that he was exposed to acoustic trauma as a result of various explosions occurring during his service as a truck driver.  However, the evidence does not establish a relationship between the Veteran's active duty service and his current symptoms. First, the Veteran's service treatment records do not reflect any complaints, signs, symptoms, or diagnoses related to hearing loss or tinnitus, weighing against a finding that the Veteran's service caused him to experience hearing loss or tinnitus.  Audiometric testing was conducted at an entrance examination in February 1968.  At the entrance examination, the Veteran's reported pure tone thresholds, in decibels, were as follows:





HERTZ

500
1000
2000
4000
RIGHT
10
5
0
5
LEFT
5
5
5
5

The results of the audiometric testing conducted at the Veteran's entrance examination do not indicate hearing loss in either ear for VA purposes.  Although this examination did not include testing of the Veteran's pure tone threshold at 3000 Hz for either ear and is therefore incomplete, the failure to conduct testing at the 3000 Hz level does not negate the finding of no hearing loss at entrance.

Audiometric testing was again conducted at the Veteran's separation examination in December 1970.  At the separation examination, the Veteran's reported pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

The results of the Veteran's separation examination show that the Veteran did not have hearing loss in either ear for VA purposes at separation from service, and, in fact, that the Veteran's hearing had improved while he was in service.  Again, although the audiometric testing conducted at the Veteran's separation examination did not include testing at the 3000 Hz level for either ear and is therefore incomplete, the failure to conduct testing at the 3000 Hz level does not negate the finding of no hearing loss at separation and that the Veteran's hearing had improved while he was in service.

Moreover, at his separation examination, the Veteran did not indicate any hearing or ear related problems and expressly stated "I am in good health."  The Board notes that although the Veteran's service treatment records indicate that the Veteran complained of a left ear ache in December 1968 and had an ear canal flushed in June 1970, the results of the audiometric testing and the lack of any indication of hearing or ear related problems at the Veteran's separation examination confirm that neither the complained of ear ache nor the procedure of flushing the Veteran's ear canal resulted in hearing loss or tinnitus.  Accordingly, the results of the Veteran's separation examination and his service treatment records indicate that the Veteran's hearing loss and tinnitus were not incurred in service.

The first reported symptoms of bilateral hearing loss and tinnitus did not appear until his claim in April 2011, and the objective medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to hearing loss or tinnitus until his March 2012 VA examination, approximately 42 years after the Veteran separated from service.  In addition to weighing against a finding that the Veteran's service caused him to sustain bilateral hearing loss and tinnitus, such evidence shows that presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted because the Veteran's hearing loss did not manifest to a degree of 10 percent or more within a year of separation from active service.  

Further, the Board observes that the Veteran is competent to report symptoms of hearing loss and tinnitus.  However, in this case, the Veteran's contention in a September 2014 statement that symptoms of bilateral hearing loss and tinnitus first occurred in approximately 1970 fails to establish continuity of symptomatology because the Veteran's claim is contradicted by numerous other statements he made in the treatment records.  The Veteran's VA treatment records show that the Veteran denied hearing loss or symptoms of hearing loss in September 2001, July 2002, March 2003, March 2008, and June 2010.  Similarly, VA treatment records show that the Veteran denied tinnitus or symptoms of tinnitus in September 2001, July 2002, March 2003, March 2008, and June 2010.  Therefore, service connection is not warranted based on continuity of symptoms.

Moreover, the Board finds that service connection is also not warranted based on the competent evidence of record.   Specifically, at a March 2012 VA examination, the examiner diagnosed the Veteran with a current bilateral hearing loss disability for VA purposes and opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner's findings were based on the fact that the Veteran did not have a significant shift in hearing during service, expressly stating that "service records show normal hearing at entrance exam AU and normal hearing AU with no change in hearing at exit examination."  The examiner further based her finding on "clinical experience [and] expertise, audiological findings, reports of loud noise, loud service noise (truck drive, some gunfire noise), some occupational noise (construction - reports wearing hearing protection when it was loud), [and] some recreational noise (hunting - wore hearing protection)."  

With respect to tinnitus, although the Veteran has complained of recurrent symptoms of tinnitus in his claim, the Board again finds the medical opinion contained in the findings from the March 2012 VA examination to be of greater probative weight.  The VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The VA examiner based her findings on "clinical experience [and] expertise, audiological findings, reports of loud noise, [reported] onset of tinnitus 20 years ago and veteran has been out of the service for 40 years."  Again, the examiner provided a clear and persuasive rationale based on the claims file, the Veteran's own statements, and her expertise.  

Additionally, the Board has considered the statements made by the Veteran relating his hearing loss and tinnitus to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, while the Veteran can provide competent testimony regarding symptoms of tinnitus and hearing loss, the diagnosis of dysfunctions and disorders, and their respective etiologies, are medical determinations and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his hearing loss is related to service, he is a lay person without appropriate medical training and expertise to provide a medical diagnosis and etiological opinion.  Moreover, while the Veteran is competent to diagnose tinnitus, such statements relating these symptoms to service are outweighed by the opinions of the VA examiner.  

By virtue of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's service connection claims.  Accordingly, the Veteran's appeal is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in February 2012, the Veteran received notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records have been obtained.  The Veteran has also been provided with a VA examination.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that although the Veteran requested that another VA exam be provided to him, another exam is not warranted.  A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347. 

Here, the VA examination report included specific, objective clinical findings, and there was no indication that such findings were inaccurate or biased in any way.  Moreover, the exam was consistent with the other medical evidence of record.  The examiner considered the Veterans pertinent history and functional impairments, and conducted a thorough clinical evaluation of the Veteran.  Therefore, to the extent that the Veteran requests a new VA examination, the Board finds that the presumption of irregularity has not been rebutted because there is not "clear evidence" of irregularity.  The Board finds that March 2012 VA examination adequately addressed the nature of the Veteran's hearing loss and tinnitus.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there is no duty to provide another examination.

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


